ACCEPTED
                                                                                             14-15-00443-CV
                                                                             FOURTEENTH COURT OF APPEALS
                                                                                          HOUSTON, TEXAS
                                                                                      10/20/2015 11:29:41 AM
                                                                                       CHRISTOPHER PRINE
                                                                                                      CLERK

                                       NO. 14-15-00443-CV

               __________________________________________________________
                                                                             FILED IN
                                                                     14th COURT OF APPEALS
                                            IN THE                        HOUSTON, TEXAS
                                                                     10/20/2015 11:29:41 AM
                        FOURTEENTH COURT OF APPEALS OF            TEXAS
                                                                      CHRISTOPHER A. PRINE
                                                                              Clerk
                                      AT HOUSTON, TEXAS

               __________________________________________________________

                                      JIM-DANIELS NNAH,

                                                                 Appellant

                                               v.

      125 INTERESTS, INC., 6219 INTERESTS, LTD. N/K/A 5600 INTERESTS,

                                LTD. and DAVID NEAL GREENBERG,

                                                                 Appellees

               __________________________________________________________

                        NOTICE OF APPEARANCE OF LEAD COUNSEL

                                        FOR APPELLEES

              ___________________________________________________________



                                        Tanya N. Garrison
                                        State Bar No. 24027180
                                        WEYCER, KAPLAN, PULASKI & ZUBER, P.C.
                                        11 Greenway Plaza, Suite 1400
                                        Houston, Texas 77046
                                        email: tgarrison@wkpz.com
                                        Telephone: 713-961-9045
                                        Facsimile: 713-961-5341

                                        Attorney for Appellees


{GRE067/00002/1104636.DOCX;1/LKO }


                                               1
                        NOTICE OF APPEARANCE OF LEAD COUNSEL
                                    FOR APPELLEES

         PLEASE TAKE NOTICE that TANYA N. GARRISON of WEYCER,

KAPLAN, PULASKI & ZUBER, P.C. hereby appears as lead counsel for 125

INTERESTS, INC., 6219 INTERESTS, LTD. N/K/A 5600 INTERESTS, LTD. and

DAVID NEAL GREENBERG, Appellees and hereby submits this Notice of

Appearance and requests notice of all hearings and conferences herein, and makes

demand for service of all papers herein. All notices given or required to be given in

this case shall be given to and served at the following address:


Tanya N. Garrison
WEYCER, KAPLAN, PULASKI & ZUBER, P.C.
11 Greenway Plaza, Suite 1400
Houston, Texas 77046
email: tgarrison@wkpz.com
Telephone: 713-961-9045
Facsimile: 713-961-5341


Dated October 20, 2015               Respectfully submitted,

                                     WEYCER, KAPLAN, PULASKI & ZUBER, P.C.

                                     By: /S/ Tanya N. Garrison
                                          TANYA N. GARRISON
                                          State Bar No. 24027180
                                          11 Greenway Plaza, Suite 1400
                                          Houston, Texas 77046
                                          email: tgarrison@wkpz.com
                                          Telephone: 713-961-9045
                                          Facsimile: 713-961-5341

                                     ATTORNEY FOR APPELLEES



{GRE067/00002/1104636.DOCX;1/LKO }


                                            2
                                     CERTIFICATE OF SERVICE

         On October 20, 2015, I hereby certify that a true and correct copy of the

foregoing Notice of Appearance has been forwarded to all registered ECF users who

have appeared in this case.



                                          /S/ Tanya N. Garrison
                                               TANYA N. GARRISON




{GRE067/00002/1104636.DOCX;1/LKO }


                                               3